                    Case 1:17-cv-04293-MKV Document 78 Filed 05/12/20 Page 1 of 1




                                                     May 11, 2020
                                                                                            97000.016
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED                   212-277-5825
          VIA ECF ONLY                                DOC #:
                                                      DATE FILED: 5/12/2020
          Hon. Mary Kay Vyskocil
          Southern District of New York
          Daniel Patrick Moynihan Courthouse, Courtroom 18C
          500 Pearl Street
          New York, NY 10007

          Re:     Enriquez, Diangelo v. City of New York, et al.
                  17-CV-4293 (MKV)_____________________

          Your Honor:

                  I am counsel for Mr. Enriquez, the plaintiff in the above captioned matter. I write the
          court to move the conference presently scheduled for June 17, 2020 at 11:00 am. This is the first
          request for this relief and the defendants consent to this request.

                  The basis for this request is the undersigned is scheduled to be engaged in an oral
          argument at 10:30 am on June 17th, in Maradiaga et al. v. City of New York et al., 16-cv-08325
          before Judge Daniels on cross summary judgment motions. The undersigned, and I understand
          the defendants’ counsel, are generally available for this conference, with the exception of that
          particular morning.

                  We thank Your Honor for considering this request.

                                                                 Respectfully submitted,


The conference is adjourned to June 24, 2020 at 11:30AM.
The Parties should submit the joint status letter as set forth   David B. Rankin
in ECF #76 on or before June 17.

      5/12/2020
